Case 3:17-cv-01765-CSH Document 61-8 Filed 07/31/20 Page 1 of 11




                 EXHIBIT 2
Case 3:17-cv-01765-CSH Document 61-8 Filed 07/31/20 Page 2 of 11


                                                               Page 1
                    UNITED STATES DISTRICT COURT

                        DISTRICT OF CONNECTICUT


       STANLEY WORKS ISRAEL, LTD, f/k/a  :
       ZAG INDUSTRIES, LTD,              :
                                         :
                 Plaintiff,              : CASE NO.:
                                         : 3:17-CV-01765-CSH
          v.                             :
                                         :
       500 GROUP, INC., and PAOLO        :
       TIRAMANI,                         :
                                         :
                 Defendants.             :
       __________________________________



              DEPOSITION OF DEAN ALBANESI, taken in

    accordance with the Connecticut Practice Book at the

    law offices of Robinson & Cole, 1055 Washington

    Boulevard, Floor 10, Stamford, Connecticut, before

    Mercedes Marney-Sheldon, CT-LSR #530, a Registered

    Professional Reporter and Notary Public, in and, for

    the State of Connecticut on Thursday, January 23,

    2020, at 10:05 a.m.
 Case 3:17-cv-01765-CSH Document 61-8 Filed 07/31/20 Page 3 of 11


                                                               Page 11
 1   work at Stanley, I get involved from an accounting

 2   perspective in litigation.          So I generally have a

 3   litigation file for every year that's out there

 4   that I've been -- at least in my current role.

 5           Q.    So help me understand how that works.

 6   So if there is a dispute going on involving

 7   Stanley, they may bring you in in order to assess

 8   tax issues related to that his dispute; is that

 9   fair?

10           A.    Not tax issues.       US GAAP.

11                 So I'm a business unit controller, so I

12   focus more on the US GAAP side.           We have folks at

13   our corporate headquarters that focus on the tax

14   side.

15           Q.    So you're looking at it from an

16   accounting side as opposed to a tax side?

17           A.    You got it.      Yeah, what position, what

18   would this do to our balance sheet or our profit

19   and loss statement.

20           Q.    You said business unit controller, is

21   that your current title?

22           A.    It is, for Global Tools and Storage.

23           Q.    And who is your employer?

24           A.    Stanley Black & Decker.

25                 (Clarification requested by the Court
 Case 3:17-cv-01765-CSH Document 61-8 Filed 07/31/20 Page 4 of 11


                                                               Page 12
 1              Reporter.)

 2   BY MR. JENSEN

 3         Q.       Do you have an understanding for the

 4   overall corporate structure of Stanley Black &

 5   Decker?

 6         A.       High level.     I don't have all the legal

 7   entities that are out there.

 8         Q.       Okay.    So when you say Stanley Black &

 9   Decker, what -- where in the overall structure is

10   that entity?      Is that the top line?

11         A.       Stanley Black & Deckers is the

12   corporation.      GTS is a piece of it.

13         Q.       And GTS is Global Tools and Storage?

14         A.       Global Tools and Storage, yes.

15         Q.       Where is your office?

16         A.       My office is in Towson, Maryland.

17                  (Clarification requested by the Court

18              Reporter.)

19   BY MR. JENSEN

20         Q.       That's T-O-W-S-O-N?

21         A.       You got it.

22         Q.       How many employees are located in

23   Towson, Maryland, for Stanley Black & Decker?

24         A.       Roughly 1100's, 1,200.

25         Q.       How long have you been in your current
 Case 3:17-cv-01765-CSH Document 61-8 Filed 07/31/20 Page 5 of 11


                                                               Page 15
 1         Decker, and I held the role I had, as well as

 2         finance integration leader between Stanley and

 3         Black & Decker for the tools group.

 4                 Then became the hand tools and storage

 5         finance director, which was a piece of GTS,

 6         for about a year and a half.

 7                 And then in summer of 2011, I was asked

 8         to move to Maryland and be Global Tools and

 9         Storage business unit controller -- GTS is

10         what we call it now.        It was called CDIY then.

11         So the name just modified a little bit over

12         time.    The position was the same.

13   BY MR. JENSEN:

14         Q.      Prior to going to Towson, Maryland, you

15   were located in Connecticut?

16         A.      Yeah.

17         Q.      Yes?

18         A.      Yes.

19         Q.      Okay.    You mentioned that you're a CPA.

20   Can you kind of broadly walk me through your

21   educational background?

22         A.      I can.

23                 I went undergrad to Merrimack College

24   with a finance degree.

25                 I worked for a bank for a year, State
 Case 3:17-cv-01765-CSH Document 61-8 Filed 07/31/20 Page 6 of 11


                                                               Page 28
 1         A.      (Witness reviews document.)

 2                 So your question was, do I believe this

 3   statement is accurate?

 4         Q.      Yeah.    Let me just -- I'll ask it again

 5   so the record is clear.

 6         A.      Yeah, I just want to make sure after

 7   reading it.

 8         Q.      Sure.    So I read it out loud, but the

 9   paragraph beginning with "Finally."

10                 The paragraph in Mr. Morris's e-mail

11   from March 17, 2017, where he refers to Stanley

12   Black & Decker having separate groups and divisions

13   with their own P&Ls responsible for demonstrating

14   growth, do you agree that that is consistent with

15   your understanding of the corporate structure at

16   Stanley Black & Decker?

17         A.      Yes, we all have -- there's -- we all

18   have our own P&Ls that we have to manage too, that

19   filters into the entire company, so we're

20   responsible for our decision-making.

21         Q.      And Stanley Works Israel is a separate

22   corporate entity, correct?

23         A.      Separate corporate entity.          I'm not sure

24   how to answer that or what you're trying to get at

25   with it.     Maybe you can rephrase.
 Case 3:17-cv-01765-CSH Document 61-8 Filed 07/31/20 Page 7 of 11


                                                               Page 29
 1         Q.      Sure.

 2                 Stanley Works Israel Limited is an

 3   Israeli corporation; is that correct?

 4         A.      It's a legal entity, yes.

 5         Q.      Legal entity, right.        I understand

 6   there's an affiliation with corporate Stanley Black

 7   & Decker; is that right?

 8                 MR. DALEY:     Objection to form.

 9                 THE WITNESS:      Well, it's owned by

10         Stanley Black & Decker.

11   BY MR. JENSEN

12         Q.      But it is a separate unit, correct, with

13   its own P&L?

14         A.      That's a hard one to answer.

15                 It feeds into other P&Ls that are a part

16   of GTS.

17         Q.      Okay.    Where is the GTS -- where is GTS

18   primarily headquartered?

19         A.      Our global headquarters are Towson,

20   Maryland.

21         Q.      Okay.    And Stanley Works Israel feeds

22   into Global Tools and Storage?

23         A.      Yes, through -- not direct, but through

24   the hand tool and storage business.            It's complex.

25         Q.      Understood.
 Case 3:17-cv-01765-CSH Document 61-8 Filed 07/31/20 Page 8 of 11


                                                               Page 64
 1   500 Group engaged Ernst & Young directly; is that

 2   correct?

 3          A.     That's my understanding.

 4          Q.     Okay.    And Ernst & Young is the same

 5   firm that Stanley was seeking advice from at that

 6   same time, correct?

 7          A.     Well, we used them as our auditors, so

 8   they supported both of us.

 9          Q.     Understood.

10                 And a mutual release was signed allowing

11   them to represent both?

12          A.     Without sharing information, correct.

13   Yes.

14          Q.     So what was the information that you

15   were asked to provide to Ernst & Young?

16          A.     Just a position paper on Stanley Black &

17   Decker's accounting of the transaction.

18          Q.     Okay.    And what was the sum and

19   substance of that position paper?

20          A.     It would have been right aligned with

21   the agreement that $6 million would have been

22   expensed, because it related to the patents, and

23   4 million of it would have been amortized over 10

24   years.

25          Q.     And the Israeli Tax Authority's ultimate
 Case 3:17-cv-01765-CSH Document 61-8 Filed 07/31/20 Page 9 of 11


                                                               Page 65
 1   position was, was that the portions that were

 2   attributable to purchasing the patents, there was

 3   no withholding, correct?

 4         A.      That was my understanding.

 5         Q.      All right.     And that's what paragraph 21

 6   here in the amended complaint says, right?

 7   0 percent of the patent rights payment?

 8         A.      It does say that.

 9         Q.      And so we discussed before the 6 million

10   for patent rights and 4 million for royalty

11   payments was a structure that was important to

12   Stanley Works Israel, correct?

13                 MR. DALEY:     Objection to form.

14                 THE WITNESS:      Well, it's what we agreed

15         to.

16   BY MR. JENSEN:

17         Q.      Right.

18         A.      We would have put in 10 million as -- as

19   royalties in the future versus 4, if we could

20   completely have gotten it done --

21         Q.      Because that provided added benefits to

22   Stanley's accounting position, correct?

23         A.      That's right.

24         Q.      Right.

25         A.      So...
Case 3:17-cv-01765-CSH Document 61-8 Filed 07/31/20 Page 10 of 11


                                                              Page 66
 1         Q.      So Stanley pushed for as high a number

 2   as possible to go towards royalties that 500 Group

 3   would agree to, right?

 4         A.      Yeah.   500 Group wanted us to put the

 5   whole 10 million to patents, so it was a balanced

 6   negotiation.

 7         Q.      And ultimately, the amounts that went to

 8   royalties were what was determined to create a

 9   taxable event with respect to the Israeli Tax

10   Authority, correct?

11                 MR. DALEY:     Objection to form.

12                 THE WITNESS:     That's what it says here.

13   BY MR. JENSEN:

14         Q.      Okay.   The last sentence of that

15   paragraph 21 states, "500 Group agreed that Stanley

16   Israel was to retain $600,000 from the payment

17   total under the settlement agreement to fulfill 500

18   Group's tax obligations and its preapproval

19   arrangements with the Israeli Tax Authority.

20                 Do you have any understanding as to what

21   form that agreement took?

22         A.      I have an understanding in terms of the

23   form, yes.

24         Q.      Okay.   What's that understanding?

25         A.      It would have been oral, as well as, I'm
Case 3:17-cv-01765-CSH Document 61-8 Filed 07/31/20 Page 11 of 11


                                                              Page 82
1                      C E R T I F I C A T E

2

3    STATE OF CONNECTICUT )

4                             ) ss.:

5    COUNTY OF FAIRFIELD      )

6

7          I, MERCEDES MARNEY-SHELDON, Court Reporter and

8    Notary Public within and for the state of Connecticut,

9    do hereby certify:

10         That DEAN ALBANESI, the witness whose deposition

11   is hereinbefore set forth, was duly sworn by me, and

12   that such deposition is a true record of the testimony

13   given by the witness.

14         I further certify that I am not related to any of

15   the parties to this action by blood or marriage, and

16   that I am in no way interested in the outcome of this

17   matter.

18         IN WITNESS WHEREOF, I have here unto set my hand

19   this 23rd day of January, 2020.

20

21
     ____________________________________
22   Mercedes Marney-Sheldon - Shorthand Reporter
     Notary Public - State of Connecticut
23   Account Number: 167303
     Date Appointed: 08/07/2014
24   Expiration Date: 08/31/2023

25
